Reasons for Allowance


1.	The following is an examiner’s statement of reasons for allowance:
Claims 29, 44 and 46 are distinguishable over the prior art of record.  The prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, inferring an aspect of the environment of a vehicle based on sensor data and received information from a remote source in order to generate one or more functions of a vehicle whereby the inferred aspect is related to the state of a traffic light.  Dependent claims 30-33, 45 and 47-57 are distinguishable for at least the same reasons.
Smith (US 2009/0174573) is the closest prior art which discloses receiving, by an inference system in a vehicle, sensor data from one or more sensors on the vehicle [0072- radar used to detect if vehicles is first in line at intersection] and information from at least one remote information source [0079- data broadcast by central database], wherein the vehicle is configured to operate in an autonomous mode [0079- autonomous vehicle]; inferring, by the inference system, at least one aspect of an environment of the vehicle based on the sensor data from the one or more sensors and the information from the at least one remote information source [0079- based on the sensed and received information it is inferred whether it is safe to pass through an intersection]; and controlling the vehicle in the autonomous mode based on the at least one inferred aspect of the environment of the vehicle [0079- the vehicle speed is controlled; vehicle is stopped to permit another vehicle to enter intersection].  Smith does not disclose or reasonably suggest inferring an aspect of the environment related to the state of a traffic light.
	Sivertsen (US 2013/0022245) discloses inferring the state of a traffic light based on a camera, mounted on a roadside traffic display, viewing the operations of vehicles in order to learn the timing of the traffic lights [0058].  The disclosed subject matter is related to control of traffic display signs (Figs. 2, 3) and not for inferring the state of the traffic signal relative to control of the functioning of the vehicle.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661